       Case 1:08-cv-00338 Document 37 Filed on 07/15/21 in TXSD Page 1 of 8




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                    BROWNSVILLE DIVISION

UNITED STATES OF AMERICA,            §
         Plaintiff,                  §
                                     §
v.                                   §
                                     §                           CIVIL ACTION NO. 1:08-cv-00338
0.14 ACRE OF LAND, MORE OR LESS,     §
SITUATED IN CAMERON COUNTY,          §
TEXAS, AND PAUL ALEX WEAVER, et al., §
          Defendants.                §

                         UNITED STATES OF AMERICA’S STATUS REPORT

          Plaintiff, United States of America (“United States”), through the undersigned Assistant

United States Attorney, files this Status Report per the Order entered by the Court on May 10,

2021. 1

                    I.       PROCEDURAL AND RELEVANT BACKGROUND

          1.      On June 30, 2008, pursuant to the Declaration of Taking Act (40 U.S.C. § 3114),

and Federal Rule of Civil Procedure 71.1, the United States filed a Complaint in Condemnation2

and a Declaration of Taking 3 to acquire a fee interest in a 0.14 acre tract of land, identified as tract

RGV-HRL-2003, for purposes of the border infrastructure project. 4

          2.      On July 3, 2008, the United States deposited $9,600.00 in the Registry of the Court

as estimated just compensation. 5 Upon deposit of the estimated just compensation, title to the tract

identified as RGV-HRL-2003 vested in the name of the United States by operation of law. 6


1
  Dkt. No. No. 32.
2
  Dkt. No. 1.
3
  Dkt. No. 2.
4
  Schedules “C,” “D,” & “E,” Dkt, Nos. 1-1 at 6-10; 2-1 at 6-10.
5
  Dkt. No. 4 at 1.
6
  Upon the filing of the Declaration of Taking and depositing the estimated compensation in the Registry of the Court,
the following events occur by operation of law: “(1) title to the estate or interest specified in the declaration vests in
the Government; (2) the land is condemned and taken for the use of the Government; and (3) the right to just
compensation for the land vests in the persons entitled to the compensation.” 40 U.S.C. § 3114(b); see E. Tennessee

                                                      Page 1 of 8
                                       United States of America’s Status Report
       Case 1:08-cv-00338 Document 37 Filed on 07/15/21 in TXSD Page 2 of 8




         3.       The United States and landowner Defendant Paul Weaver filed a “Joint Motion for

Order Establishing Just Compensation and Distributing Funds on Deposit in the Registry of the

Court” 7 September 22, 2008. At the time, the United States had not obtained a precise survey of

land taken, or had finalized its title examination of the land taken. Because Defendant Paul Weaver

stipulated to being the sole owner of Tract RGV-HRL-2003 on the date of taking, the parties

stipulated to the resolution of the just compensation issue and requested “that the Court

administratively close this case with the understanding that case [could] be reopened should any

additional real party in interest with a claim upon the compensation be identified as a result of

[final] title examinations and, if necessary, to clarify the precise taking pursuant to a metes and

bounds survey.” 8

         4.       On September 24, 2008, the Court entered an Agreed Order 9, which established

that $9,600.00, the full amount on deposit, constituted just compensation for the United States’

taking of Tract RGV-HRL-2003, and entered judgment in favor of Defendant Paul Alex Weaver

for that amount, less $859.62 paid to the Cameron County Tax Assessor-Collector for real estate

taxes and assessments accrued. 10 The Court further administratively closed this case, but

“retain[ed] jurisdiction over this matter, if necessary, to address any additional claims by real

parties in interest revealed by the title examination and to clarify the description of the property as

shown by the survey results.” 11

         5.       The title examination of Tract RGV-HRL-2003 and its parent parcel revealed that

the United States had acquired water and drainage rights, and a permanent road and access


Nat. Gas. Co. v. Sage, 361 F.3d 808, 825 (4th Cir. 2004) (in a Declaration of Taking Act case, “[t]itle and the right to
possession vest in the government immediately upon the filing of a declaration and the requisite deposit.”).
7
  Dkt. No. 9.
8
  Id. at 3, ¶ 11.
9
  Dkt. No. 10.
10
   Id. at 1-2, ¶¶ 2-6.
11
   Id. at 3-4, ¶ 13.

                                                     Page 2 of 8
                                      United States of America’s Status Report
       Case 1:08-cv-00338 Document 37 Filed on 07/15/21 in TXSD Page 3 of 8




easement appurtenant from landowners not previously identified or named in this case. Thus, the

United States filed an Amendment to Complaint in Condemnation 12 (“Amended Complaint”) and

Amendment to Declaration of Taking 13 (“ADT”) September 16, 2010, to clarify the legal

description of Tract RGV-HRL-2003 and the accompanying plat to accurately reflect the results

of final survey of Tract RGV-HRL-2003; to clarify the estate taken in Tract RGV-HRL-2003 in

order to assure (i) landowners that water distribution and drainage systems were not taken and (ii)

to reserve in landowners continued access to larger parcels via an easement appurtenant previously

acquired by the United States for border security purposes in this case; and to add as defendants

all known parties having or claiming an interest in Tract RGV-HRL-2003, who were identified in

title examination results received after institution of this case. 14

        Revestment of Water Rights in Landowner Defendants Paul Alex Weaver, Leonel Bazan,
        and Sharyland Water Supply Corporation.

        6.       The United States’ identified Defendants Paul Alex Weaver, Leonel Bazan, and

Sharyland Water Supply Corporation as having an interest in water and drainage rights previously

taken by the United States in this case. 15 On April 13, 2011, the United States and Defendants Paul

Alex Weaver, Leonel Bazan, and Sharyland Water Supply Corporation stipulated to partial

revestment of water rights to said Defendants, which were previously taken by the United States

by operation of law on July 3, 2008 upon the vesting of the fee simple estate in Tract RGV-HRL-

2003. 16 On April 14, 2011, the Court entered an Order on Partial Revestment 17 and revested water

rights in Defendants Paul Alex Weaver, Leonel Bazan, and Sharyland Water Supply Corporation

as their interests in water rights existed immediately before the vesting of title in the United States

12
   Dkt. No. 14.
13
   Dkt. No. 15.
14
   Dkt. Nos. 14 at 2-3, ¶¶ 5-7; 15 at 2, ¶¶ (a)-(c).
15
   See Schedule GG, Dkt. Nos. 14-1 at 11; 15-1 at 11.
16
   Dkt. No. 18 at 2-3, ¶¶ 2-5.
17
   Dkt. No. 19.

                                                    Page 3 of 8
                                     United States of America’s Status Report
      Case 1:08-cv-00338 Document 37 Filed on 07/15/21 in TXSD Page 4 of 8




and accordingly, all claims regarding water and drainage rights against the United States were fully

satisfied in this case. 18

        Case Reopened to Resolve Issues as to all Remaining Parties identified in Amended
        Complaint and ADT filed by the United States.

        7.       On May 4, 2021, the United States filed an Advisory to the Court 19, requesting the

that the Court reopen this case, which remained administratively closed since September 24,

2008 20, to address and resolve claims by remaining interested parties added in this case by the

United States in its’ Amended Complaint and ADT filed September 16, 2010. 21 On May 10, 2021,

the Court reopened this case and scheduled a Status Conference for July 29, 2021 at 1:30 p.m. 22

        8.       The Court further ordered the United States to file by no later than July 15, 2021

status report, to include the following categories of information, as well as any additional

information the United States believes is relevant to this matter: (1) The identified claimants and

possible claimants to any just compensation; (2) the current status of discussions with those

claimants and possible claimants; (3) the pending issues among the parties regarding just

compensation or the identification of claimants and possible claimants; and (4) recommendations

as to possible avenues for resolution of this matter. 23 Per the Court’s Order, the United States

provides the following update 24:

                                        II.      STATUS UPDATE

        a.       Identified Claimants and Possible Claimants Entitled to Any Just Compensation.

        9.       The United States reports that based on its’ understanding of title and ownership in

18
   Id. at 2.
19
   Dkt. No. 30.
20
   Dkt. No. 10 at 3-4, ¶ 13.
21
   Dkt. No. 30 at 1.
22
   Dkt. No. 32 at 1.
23
   Id.
24
   See Gov’t Ex. 1 (Proofs of Service of Order Setting July 29, 2021 Status Conference [Dkt. No. 32] on all known
Defendants with known addresses).

                                                    Page 4 of 8
                                     United States of America’s Status Report
      Case 1:08-cv-00338 Document 37 Filed on 07/15/21 in TXSD Page 5 of 8




Tract RGV-HRL-2003, none of the sixteen (16) parties remaining in this case are entitled to just

compensation and thus, the United States recommends the closing of this case. In particular, the

16 parties remaining in this case, identified below, were identified in the United States’ title

examination results received prior to the filing of the Amended Complaint and ADT as owners of

the perpetual road easement appurtenant taken by the United States on the July 3, 2008 date of

taking. Accordingly, the United States identified in its’ Amended Complaint and ADT 25 and

served the following parties remaining in this case: (1) Paul Alex Weaver 26, (2) Jose Weaver 27, (3)

Estate of Thomas Weaver 28, (4) Estate of Robert Weaver 29, (5) Estate of Margarita Weaver de

Ceballos 30, (6) Ramon Weaver 31, (7) Estate and Unknown Heirs and Assigns of Zoila Galvan

Weaver 32, (8) Enrique Weaver III 33, (9) Ernesto Weaver 34, (10) Reynaldo Weaver 35, (11) Rudolfo

Gerusa 36, (12) Arturo Weaver 37, (13) Lilia Weaver Blankenship 38, (14) Rita L. Weaver 39, (15) Roy

A. Weaver 40, and (16) Beatrice Weaver. 41

        10.      The sixteen party defendants, which include fee owner of Tract RGV-HRL-2003,

Paul Alex Weaver, were named for purposes of the United States reserving defendants a permanent

road easement appurtenant, identified as “Tract RGV-HRL-2000E-1 (a/k/a Yellow Barn Road)”




25
   See Schedule GG, Dkt. Nos. 14-1 at 10-11; 15-1 at 10-11.
26
   Dkt. No. 5 (Waiver of Service- Paul Alex Weaver).
27
   Dkt. No. 28-2 at 7 (Certificate of Publication- Jose Weaver).
28
   Id. (Certificate of Publication- Estate of Thomas Weaver).
29
   Id. (Certificate of Publication- Estate of Robert Weaver).
30
   Id. (Certificate of Publication- Estate of Margarita Weaver de Ceballos).
31
   Id. (Certificate of Publication- Ramon Weaver).
32
   Id. (Certificate of Publication- Estate and Unknown Heirs and Assigns of Zoila Galvan Weaver).
33
   Dkt. No. 33 (Wavier of Service- Enrique Weaver III).
34
   Dkt. No. 35 (Waiver of Service- Ernesto Weaver).
35
   Dkt. No. 28-2 at 7 (Certificate of Publication- Reynaldo Weaver).
36
   Id. (Certificate of Publication- Rudolfo Weaver in Publication).
37
   Id. (Certificate of Publication- Arturo Weaver).
38
   Id. (Certificate of Publication- Lilia Weaver Blankenship).
39
   Id. (Certificate of Publication- Rita L. Weaver).
40
   Id. (Certificate of Publication- Roy A. Weaver).
41
   Id. (Certificate of Publication- Beatrice Weaver).

                                                    Page 5 of 8
                                     United States of America’s Status Report
       Case 1:08-cv-00338 Document 37 Filed on 07/15/21 in TXSD Page 6 of 8




in Schedule EE of the Amended Complaint and ADT 42, in order for said landowner defendants to

have continued access to their lands south of Tract RGV-HRL-2003. With the exception of Paul

Alex Weaver, who stipulated to being the sole owner of the fee estate taken and obtained judgment

in this case against the United States for the fee simple taking of Tract RGV-HRL-2003 43, the

remaining 15 landowner defendants retained a permanent right-of-way across the land originally

taken in this case; said landowner defendants have not asserted a claim for just compensation at

this time, or since being served with notice of the estate taken in Tract RGV-HRL-2003.

         b.       Current Status of Discussions with Claimants and Potential Claimants and Pending
                  Issues Among the Parties Regarding Just Compensation or the Identification of
                  Claimants and Possible Claimants.

         11.      The United States attempted service of the Court Order entered May 10, 2021 on

all known parties, with known addresses, remaining in this case 44, however, only has

communicated with Gualberto Weaver and Defendant Ernesto Weaver. Both concur with the

United States’ understanding of title and just compensation. Accordingly, Gualberto Weaver

disclaimed any interest in just compensation 45 and has been dismissed by the Court 46; the United

States anticipates filing Defendant Ernesto Weaver’s disclaimer once received.

         12.      To the extent than any remaining landowner defendants, or possible claimants not

identified in the United States’ Amended Complaint and ADT, may be entitled to just

compensation in this case, none have come forward and made such claim at this time, or at any

time since the Court administratively closed this case September 24, 2008.




42
   See Schedule EE, Dkt. Nos. 14-1 at 7-8; 15-1 at 7-8.
43
   See Dkt. No. 10.
44
   See Gov’t Ex. 1.
45
   Dkt. No. 34-1.
46
   Dkt. No. 36.

                                                     Page 6 of 8
                                      United States of America’s Status Report
     Case 1:08-cv-00338 Document 37 Filed on 07/15/21 in TXSD Page 7 of 8




       c.      Recommendations as to Possible Avenues for Resolution of this Matter

       13.     The United States recommends that the Court enter an order closing this case as all

issues as to the estate taken, as described in Schedule EE of the United States’ Amended Complaint

and ADT, in Tract RGV-HRL-2003 have been resolved.

                                         CONCLUSION

       For the foregoing reasons, the United States requests that the Court order the closing of the

above-referenced matter as all issues in this condemnation case have been resolved.


                                                       Respectfully submitted,

                                                       JENNIFER B. LOWERY
                                                       Acting United States Attorney
                                                       Southern District of Texas

                                                  By: s/Baltazar Salazar
                                                     Baltazar Salazar
                                                     Assistant United States Attorney
                                                     S.D. Tex. ID No. 3135288
                                                     Texas Bar No. 24106385
                                                     UNITED STATES ATTORNEY’S OFFICE
                                                     SOUTHERN DISTRICT OF TEXAS
                                                     600 E. Harrison Street, Suite 201
                                                     Brownsville, Texas 78520
                                                     Tel: (956) 983-6057
                                                     Fax: (956) 548-2775
                                                     E-mail: Baltazar.Salazar@usdoj.gov




                                              Page 7 of 8
                               United States of America’s Status Report
     Case 1:08-cv-00338 Document 37 Filed on 07/15/21 in TXSD Page 8 of 8




                                CERTIFICATE OF SERVICE

       I hereby certify that, on July 15-20, 2021, I mailed a true and correct copy of the foregoing

document via regular mail and/or email to all named parties with known addresses in this case.



                                                  By: s/Baltazar Salazar
                                                     Baltazar Salazar
                                                     Assistant United States Attorney




                                              Page 8 of 8
                               United States of America’s Status Report
